NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                       2007-5075


                              M G CONSTRUCTION, INC.,

                                                     Plaintiff-Appellant,

                                           v.


                                   UNITED STATES,

                                                     Defendant-Appellee.


      David Hunter Bowser, Yazbeck, Cloran & Hanson, LLC, of Portland, Oregon,
argued for plaintiff-appellant. On the brief was Joseph A. Yazbeck, Jr.

       Anuj Vohra, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for defendant-appellee. Of
counsel on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, Franklin E. White, Jr., Assistant Director, and Brian S. Smith, Trial Attorney.

Appealed from: United States Court of Federal Claims

Judge Marian Blank Horn
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit
                                      2007-5075


                           M G CONSTRUCTION, INC.,

                                                            Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                            Defendant-Appellee.



                                 Judgment
ON APPEAL from the       UNITED STATES COURT OF FEDERAL CLAIMS

In CASE NO(S).           04-CV-473.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, LOURIE and PROST, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT




DATE:___November 6, 2007               /s/ Jan Horbaly
                                       Jan Horbaly, Clerk